 

Exhibit 10.1

 

STOCK REPURCHASE AGREEMENT

 

This STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of July 2,
2018 (the "Effective Date") by and between MEDIAMATH HOLDINGS, INC., a Delaware
corporation (the “Company”), and SAFEGUARD DELAWARE, INC., a Delaware
corporation (the “Seller”).

 

RECITALS:

 

WHEREAS, the Seller is the record and beneficial owner of (i) 12,763,920 shares
of the Company’s Series B Preferred Stock, par value $0.0001 per share (the
"Series B Preferred"), (ii) 6,318,950 shares of the Company’s Series B-1
Preferred Stock, par value $0.0001 per share (the "Series B-1 Preferred"), and
(iii) 1,292,705 shares of the Company’s Series C Preferred Stock, par value
$0.0001 per share (the “Series C Preferred”), (such shares of Series B
Preferred, Series B-1 Preferred and Series C Preferred held by Seller, together
with any shares of the Company’s Class A Common Stock, par value $0.0001 per
share (the “Class A Common Stock”) on an-as converted basis, issuable or issued
upon conversion of the foregoing securities, the “Current Shares”);

 

WHEREAS, in accordance with the terms and conditions set forth in this
Agreement, the Seller desires to sell 7,972,962 (collectively, the “Shares”) of
the Current Shares in the aggregate, comprised of (i) 4,994,522 shares of Series
B Preferred, (ii) 2,472,605 shares of Series B-1 Preferred, (iii) 505,835 shares
of Series C Preferred, and (iv) any shares of the Class A Common Stock, issued
upon conversion of the foregoing securities, and the Company desires to
purchase, or caused to be purchased all of the Shares; and

 

WHEREAS, in accordance with the terms and conditions set forth in this
Agreement, as further consideration for the sale of the Share, the Seller
desires to issue the Company an option to purchase 2,214,825 (collectively, the
“Options Shares”) of the Current Shares in the aggregate, comprised of (i)
1,387,438 shares of Series B Preferred, (ii) 686,870 shares of Series B-1
Preferred, (iii) 140,517 shares of Series C Preferred, and (iv) any shares of
the Class A Common Stock, issued upon conversion of the foregoing securities,
and the Company desires to acquire such option to purchase such Option Shares.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1.            Purchase and Sale of the Shares.

 

(a)          Purchase Price. Subject to the terms and conditions of this
Agreement, the Seller hereby agrees to sell, convey, transfer and deliver to the
Company at the Closing (as defined below), and the Company hereby agrees to
purchase at the Closing, all of the Shares, free and clear of any and all Liens
(as defined below), for an aggregate purchase price equal to forty-five million
dollars ($45,000,000) (the “Purchase Price”).

 

 

 

  

(b)          Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Cooley, LLP, 1114 Avenue of the
Americas, New York, New York, on the Effective Date, unless another time, date,
or place is agreed to in writing by the Company and the Seller. By agreement of
the Company and the Seller, the Closing shall take place, by delivery of the
documents to be delivered at the Closing by electronic mail or other electronic
transmission. All deliveries by one party to any other party or parties at the
Closing shall be deemed to have occurred simultaneously and none shall be
effective unless and until all have occurred, unless the Company and the Seller
agree otherwise. The date on which the Closing actually occurs is referred to in
this Agreement as the “Closing Date”.

 

(c)          Payment of the Purchase Price. At the Closing, the Company shall
pay the Purchase Price for all of the Shares by wire transfer of readily
available funds to the account previously designated in writing by the Seller to
the Company.

 

(d)          Seller Deliveries. Prior to the Closing, the Seller shall deliver
to the Company the following (which will be held in escrow by the Company,
pending the Closing):

 

(i)          the original stock certificates, registered in the name of the
Seller, or an Affidavit of Loss and Indemnity Agreement; and

 

(ii)         duly executed Stock Assignments Separate From Certificates, in
respect of the Shares, fully endorsed for transfer to the Company).

 

(e)          Transfer Taxes. The Seller shall be responsible for the payment of
all transfer taxes, if any, payable in connection with such sale, conveyance,
transfer and delivery of the Shares.

 

(f)          Company Deliveries. At the Closing, the Company will deliver to the
Seller, true and correct original replacement stock certificates representing
the Current Shares (other than the Shares being sold at the Closing) and shall
update its stock ledger to reflect the sale of the Shares at the Closing.

 

2.            Representations and Warranties of the Seller. The Seller
represents and warrants to the Company as of the Closing that:

 

(a)          Title. Except as may be provided for in this Agreement and any
other agreements to which the Company and the Seller are a party: (a) the Seller
is the beneficial and record owner of, the Shares, free and clear of any lien,
liabilities, obligations, pledges, contractual right, suit, proceeding, call,
voting trust, proxy, restriction, security interest or other encumbrance of any
kind or nature whatsoever (collectively, and subject to the foregoing permitted
exceptions, a “Lien”); (b) there are no agreements on the part of the Seller for
the purchase, sale or other disposition of any of such Shares or any interest
therein; and (c) upon the transfer of the Shares to the Company in accordance
with this Agreement, good and marketable title in and to the Shares will have
been transferred and sold to the Company free and clear of any Lien.

 

(b)          Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all corporate power and authority and all material licenses, permits and
authorizations necessary to own and operate its properties, to carry on its
business as now conducted and presently proposed to be conducted and to execute
and deliver this Agreement and to fulfill and perform the Seller’s obligations
hereunder.

 

 2 

 

  

(c)          Authority. The Seller has full power and authority and legal right
to own the Shares and transfer and convey the Shares to the Company and has the
full power and authority and legal right to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, this Agreement.

 

(d)          Enforceability. This Agreement (assuming the due authorization,
execution and delivery hereof by the Company) constitutes the legal, valid and
binding agreement of the Seller, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

 

(e)          Consents. No consent, approval, authorization or order of,
registration or filing with, or notice to, any governmental authority or court
(a “Governmental Authority”) is required under applicable law, rule or
regulation, to be made by the Seller for the execution, delivery and performance
of or compliance by the Seller with this Agreement or the consummation by the
Seller of any other transaction contemplated hereby (except in each case for any
public disclosures required to be made under applicable law or listing agreement
by an affiliate of Seller describing or otherwise referencing the terms of the
transactions contemplated by this Agreement).

 

(f)          Brokers. No broker or finder has acted directly or indirectly for
the Seller in connection with this Agreement or the transaction contemplated
hereby, and no broker or finder is entitled to any brokerage or finder’s fee or
other commission in respect thereof based in any way on agreements, arrangements
or understandings made by or on behalf of the Seller.

 

(g)          No Conflicts. The execution and delivery of this Agreement by the
Seller, the consummation of the transactions contemplated hereby, and the
compliance with the terms of this Agreement will not conflict with, result in
the breach of or constitute a material default under, or require any consent or
approval under, any agreement, note, indenture, mortgage, deed of trust or other
agreement, lease or instrument to which the Seller is a party or by which the
Seller may be bound.

 

(h)          Absence of Litigation. There is no litigation, action, suit,
hearing, arbitration, mediation, investigation or other proceeding by or before
any Governmental Authority or otherwise involving, any pending or, to the
knowledge of the Seller, threatened against the Seller or its affiliates with
respect to the sale of the Shares to the Company, the consummation of the
transactions contemplated hereby or the execution, delivery or performance of
this Agreement. The Seller is not subject to any outstanding decree, decision,
injunction, judgment, order, ruling, or verdict entered, issued, made, or
rendered by any Governmental Authority with respect to the sale of the Shares to
the Company, the consummation of the transactions contemplated hereby or the
execution, delivery or performance of this Agreement.

 

 3 

 

  

(i)          Disclosure of Information. The Seller has received all the
information it considers necessary or appropriate for deciding whether to sell
the Shares to the Company pursuant to this Agreement. The Seller acknowledges
(i) that except for the representations of the Company set forth in Section 3,
no person has made any representation or warranty, express or implied, except as
set forth herein, regarding any aspect of the sale and purchase of the Shares,
the operation or financial condition of the Company or the value of the Shares,
(ii) that the Seller is not relying upon the Company or any of the Company’s
related parties in making its decision to sell the Shares to the Company
pursuant to this Agreement, and (iii) that the Company is relying upon the truth
of the representations and warranties in this Section 2 in connection with the
purchase of the Shares hereunder. The Seller further acknowledges that the
Company has and may issue securities at a price per share and/or be based on a
valuation of the Company higher than the price per share or valuation implied by
the Purchase Price and that the Purchase Price reflects the Seller’s desire to
ensure its ability to sell the Shares, subject to the terms and conditions set
forth herein.

 

(j)          No Continuing Rights. The Seller hereby acknowledges that it has no
further rights with respect to the Shares with respect to any future sale,
acquisition, merger, liquidation, dissolution, initial public offering or other
corporate event regarding the Company or its assets (any of the foregoing, a
“Corporate Event”). The Seller further expressly acknowledges that any such
Corporate Event may result in the payment by the Company or a third party of
assets, funds or other proceeds to the Company’s securityholders or an increase
in the value of the Company’s securities such that the value attributed to the
Company’s securities in such Corporate Event (either in an aggregate amount or
on a per share basis) may be greater than the consideration for the Shares
received by the Seller pursuant to this Agreement.

 

(k)          Tax Consequences. The Seller has had an opportunity to review the
federal, state and local tax consequences of the sale, assignment and transfer
of the Shares to the Company and the transactions contemplated by this Agreement
with its own tax advisors. The Seller is relying solely on such advisors and not
on any statements or representations of the Company or any of its respective
related parties. The Seller understands that the Seller (and not the Company)
shall be responsible for its own tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

(l)          No Other Representations. The Seller acknowledges that except for
the representations of the Company set forth in Section 3, the Company make no
representations or warranties not specifically referred to in this Agreement
with respect to the transactions contemplated by or referenced in this
Agreement. Except for the representations and warranties expressly set forth in
Section 3, the Seller disclaims, on behalf of itself and its affiliates, (i) any
other representations or warranties, whether made by any of the Company, its
directors, officers, employees, affiliates, advisors, agents or representatives
or any other person and (ii) all liability and responsibility of the Company,
its directors, officers, employees, affiliates, advisors, agents or
representatives or any other person for any other representation, warranty,
opinion, projection, forecast, advice, statement or information made,
communicated or furnished (orally or in writing) to the Seller or its affiliates
at or prior to the Effective Date. Neither the Company nor any of its
affiliates, nor any of their respective directors, officers, employees,
affiliates, advisors, agents or representatives or any other person, will have
or be subject to any liability or indemnification obligation to the Seller or
any other person resulting from the delivery, dissemination or any other
distribution to the Seller or any other person, or the use by the Seller or any
other person, of any such information provided or made available to such
parties, including any information, documents, estimates, projections, forecasts
or other forward-looking information, business plans, advice or other material
provided or made available to the Seller, its affiliates or any other person in
anticipation or contemplation of any transaction contemplated by this Agreement.
Nothing, however in this Section 3(l) shall act as a disclaimer on, or otherwise
limit the rights of any Seller Releasor (as defined below) with respect to, any
Excluded Matters (as defined below).

 

 4 

 

  

3.           Representations and Warranties of the Company. The Company
represents and warrants to the Seller as of the Closing that:

 

(a)          Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all corporate power and authority and all material licenses, permits and
authorizations necessary to own and operate its properties, to carry on its
business as now conducted and presently proposed to be conducted and to execute
and deliver this Agreement and to fulfill and perform the Company’s obligations
hereunder.

 

(b)          Authority. The Company has full power and authority and legal right
to purchase the Shares and has the full power and authority and legal right to
execute and deliver, engage in the transactions contemplated by, and perform and
observe the terms and conditions of, this Agreement.

 

(c)          Enforceability. This Agreement (assuming the due authorization,
execution and delivery hereof by the Seller) constitutes the legal, valid and
binding agreement of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

 

(d)          Consents. No consent, approval, authorization or order of,
registration or filing with, or notice to, any Governmental Authority is
required under applicable law, rule or regulation, for the execution, delivery
and performance of or compliance by the Company with this Agreement or the
consummation by the Company of any other transaction contemplated hereby.

 

(e)          Brokers. No broker or finder has acted directly or indirectly for
the Company in connection with this Agreement or the transactions contemplated
hereby, and no broker or finder is entitled to any brokerage or finder’s fee or
other commission in respect thereof based in any way on agreements, arrangements
or understandings made by or on behalf of the Company (except in each case as
disclosed in writing to Seller and for which the Company, and not Seller, is
responsible for payment of).

 

(f)          No Conflicts. The execution and delivery of this Agreement by the
Company, the consummation of the transactions contemplated hereby, and the
compliance with the terms of this Agreement will not conflict with, result in
the breach of or constitute a material default under, or require any consent or
approval under, any agreement, note, indenture, mortgage, deed of trust or other
agreement, lease or instrument to which the Company is a party or by which the
Company may be bound.

 

 5 

 

  

(g)          Absence of Litigation. There is no litigation, action, suit,
hearing, arbitration, mediation, investigation or other proceeding by or before
any Governmental Authority or otherwise involving, any pending or, to the
knowledge of the Company, threatened against the Company or its affiliates with
respect to the purchase of the Shares by the Company, the consummation of the
transactions contemplated hereby or the execution, delivery or performance of
this Agreement. The Company is not subject to any outstanding decree, decision,
injunction, judgment, order, ruling, or verdict entered, issued, made, or
rendered by any Governmental Authority with respect to the purchase of the
Shares by the Company, the consummation of the transactions contemplated hereby
or the execution, delivery or performance of this Agreement.

 

(h)          Transaction Disclosure. Except as previously disclosed to the
Seller in writing, as of the Effective Date, neither the Company nor any of its
affiliates have engaged in the past three-months in any discussion with any
representative of any entity or individual regarding (and there are no binding
agreements or understandings with respect to the key economic terms of): (i) a
sale, exclusive license or other disposition of all or substantially all of the
Company's assets, or (ii) any merger, consolidation or other business
combination transaction of the Company with or into another entity, where the
purchase price in such discussions implied a value of the Company either equal
to or in excess of the value of the Company implied by the Purchase Price being
paid to the Seller. Except as previously disclosed to the Seller in writing, as
of the Effective Date, neither the Company nor any of its affiliates nor any
representatives acting on behalf of the Company or any of its affiliates (1)
have made or entered into any binding and legally enforceable agreement with any
entity or individual regarding (and there are no binding agreements or to the
Company’s knowledge, any other outstanding non-binding agreements or definitive
understandings with respect to the key economic terms of) (A) any purchase by
the Company of any of its securities, or to the knowledge of the Company any
sale of securities of the Company by any current equity holder of the Company,
in each case, for a purchase price per share higher than that being paid to the
Seller pursuant to this Agreement or, (B) to the knowledge of the Company, any
other transaction that, if completed, would have a material impact on the
valuation of the Company; or (2) is obligated to, has entered into any agreement
or contract to, or otherwise effected the purchase of, any securities of the
Company; in each case, for a purchase price per share higher than that being
paid to the Seller pursuant to this Agreement. As of the Effective Date, neither
the Company nor any of its affiliates have entered into any “side letters,”
agreements or contracts with any direct or indirect holder (each an “Investor”
and collectively, the “Investors”) of equity securities of the Company granting
any Investor any rights in its capacity as an equity holder or investor in the
Company in connection with (x) any purchase or Transfer of any securities of the
Company held by such Investor or its affiliates or (y) the equity financing
effected by the Company substantially contemporaneously with the Effective Date
as disclosed in writing to Seller prior to the Effective Date, that are more
favorable, in any material respect, than the rights granted to Seller pursuant
to this Agreement or as disclosed in writing to Seller prior to the Effective
Date, or that provide any flexibility from, or otherwise limit or waive any
rights of the Company with respect to, or fail to impose, transfer restrictions
or other obligations or restrictions (or waivers with respect to, or exemptions
from such obligations restrictions), such that such transfer restrictions or
other obligations with respect to the transfer of equity securities of the
Company or other confidentiality obligations are more favorable, in any material
respect, to such Investor or its affiliates than the transfer restrictions or
other obligations with respect to the transfer of equity securities of the
Company or other confidentiality obligations with respect to the Seller (each, a
“Side Agreement”), except in each case as disclosed in writing to Seller prior
to the Effective Date (provided that any agreements, and to the knowledge of the
Company any other definitive understandings, to designate or not designate a
party as a “Restricted Transferor” under the Amended and Restated Co-Sale
Agreement of the Company, dated as of June 29, 2018 or enter into modified
transfer restrictions in connection with such designation shall be deemed to be
a Side Agreement hereunder). The Company has previously provided true and
correct copies of all Side Agreements to Seller.

 

 6 

 

  

4.           Option to Purchase Shares.

 

(a)          Transfer of Option Shares. The Seller agrees that, without the
Company’s prior written consent (not to be unreasonably withheld), prior to the
expiration or termination of the Option Period (as defined below), the Seller
will not (i) sell, transfer, assign, offer, pledge, encumber, contract to sell,
grant any option or contract to purchase, purchase any option or contract to
sell, or otherwise dispose of, directly or indirectly (“Transfer”), any of the
Option Shares (as defined below); (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Option Shares; (iii) grant any proxies or powers of
attorney in or with respect to the Option Shares, deposit any of the Option
Shares into a trust or arrangement with respect to any Option Shares or take any
other action, that would in any way restrict, limit or interfere with the
performance of its obligations hereunder or (iv) enter into any agreement with
respect to any of the foregoing actions; provided that in each case the
foregoing shall not apply to any transactions related solely to the beneficial
ownership of the Seller or prevent the Transfer of any Option Shares as
permitted pursuant to any written agreement that the Company and the Seller may
subsequently enter into with respect to the transfer of any of the Current
Shares (including the Option Shares) if, as a condition to any Transfer of the
Option Shares, the applicable transferee acknowledges that such Option Shares
are subject to the Option described herein during the Option Period in
accordance with the terms and conditions set forth herein.

 

(b)          Option. From the Closing Date until the date that is one hundred
and eighty (180) days following the Effective Date (as such period may be
extended only by the mutual written agreement of the Seller and the Company, the
“Option Period”), subject to the terms and conditions hereof, the Company shall
have the option (the “Option”) to purchase the Option Shares from the Seller.
The aggregate purchase price for the Option Shares shall be twelve million five
hundred thousand dollars ($12,500,000) (the “Option Purchase Price”); provided,
that, and if the Purchase Price is not paid when due and payable pursuant to
this Agreement, the Option shall be voidable at the sole discretion of the
Seller at any time prior to receipt of the Purchase Price by the Seller. The
Option may only be exercised for all, but not less than all, of the Option
Shares, unless otherwise mutually agreed to in writing between the Company and
the Seller.

 

 7 

 

 

(c)          Option Exercise. If the Company delivers written notice to the
Seller of its exercise of the Option on or prior to expiration of the Option
Period, subject to the satisfaction (or waiver by the applicable party) of the
closing conditions set forth in Section 5(c), the Company and the Seller shall
consummate the purchase and sale of the Option Shares within ten business days’
following the date of such notice.

 

(d)          Option Closing. The closing of the purchase and sale of the Option
Shares shall be subject to the following terms and conditions:

 

(i)          receipt of all material governmental and other consents and
approvals, if any, necessary to permit the consummation of the purchase and sale
of the Option Shares (provided that as a condition to the Company’s ability to
exercise the Option it must have first received all necessary Company board of
directors, stockholder and third party contract consents and approvals (other
than governmental approvals) necessary to permit the purchase and sale of the
Option Shares);

 

(ii)         the Seller shall have delivered the original stock certificate(s),
registered in the name of the Seller, or an Affidavit of Loss and Indemnity
Agreement, and (ii) a Stock Assignments Separate From Certificates, in the forms
attached hereto as EXHIBIT A (but instead with respect of the Option Shares
rather than the Shares), in respect of the Option Shares, fully endorsed for
transfer to the Company;

 

(iii)        the Company shall have delivered the Option Purchase Price, by wire
transfer of immediately available funds to the account previously designated by
the Seller to the Company;

 

(iv)        the Company shall have delivered to the Seller, true and correct
original replacement stock certificates representing the remaining Current
Shares (other than the Option Shares being sold and the Shares previously sold)
and shall update its stock ledger to reflect the sale of the Option Shares; and

 

(v)         the representations and warranties of the Company and the Seller set
forth in Section 2 and Section 3 hereof, respectively, as of the date of the
closing of the purchase and sale of the Option Shares shall be true and correct
in all material respects as if made as of such date (but modified to instead
relate to the Option Shares rather than the Shares and the Option transactions,
rather than the general transactions contemplated by this Agreement, and with
respect to any representations which refer to a specific date, as of such
specific date).

 

(e)          If the Company does not deliver notice of its intent to exercise
the Option prior to the expiration of the Option Period or if the closing of the
Option pursuant to such exercise has not been consummated as of prior to the
expiration of the Option Period, the Option shall expire and terminate with no
further action by the parties hereto, and the Company shall have no rights with
respect to the Option under this Section 5.

 

5.           Survival of Representations and Warranties. All representations and
warranties made by the Seller or the Company under this Agreement in connection
with the transactions contemplated herein or in any certificate or other
instrument delivered pursuant hereto shall survive the Closing and any
investigation made at any time with respect thereto.

 

 8 

 

  

6.           Release.

 

(a)          Seller Release. In consideration of and as a condition to the
Seller’s right to receive the consideration which is due to the Seller in
accordance with this Agreement, and for other good and valuable consideration,
the sufficiency of which the Seller hereby agrees and acknowledges, effective
for all purposes only as of the later to occur of (i) the Closing Date, and (ii)
Seller’s receipt of the Purchase Price, the Seller, on behalf of the Seller and
each of the Seller’s directors (in their capacity as such), officers (in their
capacity as such), controlled affiliates, subsidiaries, executors,
administrators, estate, successors, heirs, and assigns (each, a “Seller
Releasor”) hereby fully, irrevocably, voluntarily and unconditionally releases,
waives and discharges the Company, its subsidiaries and affiliates, and each of
their respective directors, officers, stockholders, partners, managers,
advisors, representatives, and agents (the “Company Releasees”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages or causes of action, proceedings, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs incurred
that are in each case reasonable and out-of-pocket) of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (“Claims”), that any
Seller Releasor may possess against any of the Company Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Closing Date, in each case, related to Seller Releasor’s ownership,
acquisition or interest in any capital stock or any other securities of the
Company or any of the Company’s controlled Affiliates, or options, warrants or
other rights to acquire the same, in each case, whether absolute or contingent,
liquidated or unliquidated, and whether arising under any agreement or
understanding or otherwise (collectively, “Seller Released Claims”); provided,
however, that the foregoing release shall not cover Claims arising from (the
following (x), (y) and (z) collectively, the “Excluded Matters”) rights of any
Seller Releasor pursuant to (x) this Agreement, (y) any written indemnification
agreement with any Seller Releasor who is or was a member of the board of
directors of the Company and/or any of its subsidiaries, solely with respect to
Claims arising under such indemnification agreement with respect to such
directorship, or (z) any obligations under the Company’s certificate of
incorporation, bylaws or Directors’ & Officers’ insurance policies with respect
to the indemnification of any Seller Releasor.

 

(b)          Company Release. In consideration of and as a condition to the
Company’s right to purchase the Shares at the Closing in accordance with this
Agreement, and for other good and valuable consideration, the sufficiency of
which the Company hereby agrees and acknowledges, effective for all purposes as
of the Closing Date, the Company, on behalf of the Company and each of the
Company’s directors (in their capacity as such), officers (in their capacity as
such), controlled affiliates, subsidiaries, executors, administrators, estate,
successors, heirs, and assigns (each, a “Company Releasor” and together with the
Seller Releasors, the “Releasors”) hereby fully, irrevocably, voluntarily and
unconditionally releases, waives and discharges the Seller, its subsidiaries and
affiliates, and each of their respective directors, officers, stockholders,
partners, managers, advisors, representatives, and agents (the “Seller
Releasees” and together with the Company Releasees, the “Releasees”) from any
and all Claims that any Company Releasor may possess against any of the Seller
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Closing Date, in each case, related to Seller
Releasor’s ownership, acquisition or interest in any capital stock or any other
securities of the Company or any of the Company’s controlled Affiliates, or
options, warrants or other rights to acquire the same, in each case, whether
absolute or contingent, liquidated or unliquidated, and whether arising under
any agreement or understanding or otherwise (collectively, “Company Released
Claims” and together with the Seller Released Claims, the “Released Claims”);
provided, however, that the foregoing release shall not cover Claims arising
from rights of any Company Releasor pursuant to this Agreement.

 

 9 

 

  

(c)          General Release. Each party hereto acknowledges that this is a
general release and waiver and waives any rights it may have under any
applicable law that purports to limit the effect of a general release and waiver
(such as a law that seeks to limit the effect thereof only to claims that are
known at the time the release and waiver is granted). Each party further
acknowledges that it may discover, after the execution of this Agreement or
after the Closing, that the facts and circumstances upon which it based its
decision to enter into this general release and waiver are other than or
different from what it now believes to be true. This general release and waiver
shall, however, remain binding and effective and shall not be subject to
termination, rescission or modification notwithstanding the discovery of such
new or different facts or circumstances.

 

7.           Public Announcements. Except as required by applicable law or any
listing agreement with any national securities exchange, neither the Company nor
the Seller will disclose any of the terms and conditions of this Agreement, the
fact that this Agreement exists or any information furnished to the Seller in
connection with this Agreement that the Company identifies as being confidential
or proprietary (so long as such information is not in the public domain) in
connection with this Agreement (which Confidential Information will be subject
to the terms of Section 3.4 of the Amended and Rights Agreement of the Company,
dated as of June 29, 2018) to any party other than the legal, tax and accounting
advisors of such party; provided that (i) the Seller may disclose this Agreement
to Safeguard Scientifics, Inc. and its directors, officers and advisors and (ii)
the Company may disclose this Agreement to its equity holders or to parties in
connection with any future financing or strategic transaction involving the
Company; provided that the Company and such persons agree to keep this Agreement
confidential except as required by applicable law or any listing agreement with
any national securities exchange , in which case the party required to make the
release or announcement shall use reasonable best efforts to allow the other
party hereto reasonable time to comment on such release or announcement in
advance of such issuance (it being understood that the final form and content of
any such release or announcement, as well as the timing of any such release or
announcement, shall be at the final discretion of the disclosing party). Each of
the Company and the Seller agree to consult with each other before issuing any
press release or making any public statement with respect to this Agreement or
the transactions contemplated hereby.

 

8.           Legal Counsel. Each party to this agreement hereby acknowledges
that this Agreement was prepared by Cooley LLP (“Cooley”), outside counsel to
the Company, solely on behalf of the Company. The Seller hereby further
acknowledges (a) that the Seller has had the opportunity to be, or has been,
represented by independent counsel in connection with the negotiation, execution
and delivery of this Agreement and (b) that Cooley has represented solely the
Company with respect to such negotiation, execution and delivery.

 

 10 

 

 

9.          Waiver. Any failure of either of the parties hereto to comply with
any of its obligations or agreements or to fulfill any conditions herein
contained may be waived only by a written waiver from the other party. Except as
otherwise expressly provided herein, all rights and remedies of any party hereto
are cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.

 

10.         Entire Agreement. The making, execution and delivery of this
Agreement by the parties has been induced by no representations, statements,
warranties or agreements other than those herein expressed. This Agreement
embodies the entire understanding of the parties and there are no other
agreements or understandings, written or oral, in effect between parties
relating to the subject matter hereof, unless expressly referred to by reference
herein. This Agreement may be amended or modified only by an instrument executed
by the parties or their duly authorized agents. This Agreement supersedes and
terminates all prior arrangements and agreements between the parties.

 

11.         Further Assurances. The parties hereto agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other party to this Agreement may reasonably request, for the purpose of
carrying out the intent of this Agreement and registering the transfer of the
Shares in the share register of the Company upon and subject to the consummation
of the Closing, including, without limitation, delivering the certificates
representing the Shares, duly endorsed in blank.

 

12.         Fees and Expenses. All fees and expenses incurred in connection with
this Agreement, and the transactions contemplated hereby, including the fees and
expenses of counsel, financial advisors, and accountants, shall be paid by the
party hereto incurring such fees or expenses.

 

13.         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

 

14.         Construction. Each party hereto participated in the negotiation and
drafting of this Agreement, assisted by such legal and tax counsel as it
desired, and contributed to its revisions. This Agreement has been negotiated by
all parties hereto and shall be deemed prepared by all such parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
pronouns and any variation thereof will be construed to refer to such gender and
number as the identity of the subject may require. The terms “include” and
“including” indicate examples of a predicate word or clause and not a limitation
on that word or clause. For purposes of this Agreement, “Business Day” means a
day that is not a Saturday, Sunday or legal holiday on which banks are
authorized or required to be closed in New York, New York.

 

 11 

 

  

15.         Successors and Assigns. Neither party hereto may assign this
Agreement without the prior written consent of the other party. No assignment by
any party shall relieve such party of any of its obligations hereunder. Subject
to the preceding two sentences, this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. Any impermissible attempted assignment of this
Agreement without such prior written consent shall be void.

 

16.         Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when personally delivered, (b)
when transmitted via electronic mail to the email address set out below, (c) the
second Business Day following the day (except if not a Business Day then the
next Business Day) on which the same has been delivered prepaid to an
internationally recognized overnight air courier service or (d) the fourth
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid; provided that email shall be the presumptive
means of transmission of notices, demands or communications pursuant to this
Agreement unless not reasonably practicable for a given notice, demand or other
communication. Notices, demands and communications, in each case to the
respective parties, will be sent to the applicable address set forth below or to
such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party in
accordance with the terms of this Agreement.

 

If to the Company:

 

MediaMath Holdings, Inc.

4 World Trade Center

New York, New York 10006

Attention: Peter Piazza, General Counsel

Email: ppiazza@mediamath.com

 

with a copy (which will not constitute notice) to:

 

Cooley LLP

1114 Avenue of the Americas

New York, New York 10036

Attention: Ryan Naftulin and R. Ronald Hopkinson

Email: rnaftulin@cooley.com; rhopkinson@cooley.com

 

If to the Seller:

 

Safeguard Delaware, Inc.

1105 N. Market Street, Suite 1300

Wilmington, DE 19801

Attention: Brian Sisko

Email: bsisko@safeguard.com

 

With a copy (which shall not constitute notice) to:

 

 12 

 

  

Safeguard Scientifics, Inc.

170 North Radnor-Chester Road, Suite 200

Radnor, PA 19087

Attention: General Counsel

Email: mbarnard@safeguard.com

 

17.         Governing Law. The validity, construction, operation and effect of
any and all of the terms and provisions of this Agreement shall be determined
and enforced in accordance with the internal laws of the State of Delaware
without giving effect to conflicts of laws principles that would result in the
application of the law of any other state. Each of the parties to this Agreement
(a) consents to submit to the personal jurisdiction of the Court of Chancery of
the State of Delaware in any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement, (b)
agrees that all claims in respect of such action or proceeding may be heard and
determined only in such court, (c) agrees that such party shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such court and (d) agrees not to bring any action or proceeding arising out
of or relating to this Agreement or any of the transactions contemplated by this
Agreement in any other court. Each of the parties hereto waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. To the fullest extent permitted by law, any party
hereto may make service on another party by sending or delivering a copy of the
process to the party to be served in a manner permitted under the laws of the
State of Delaware. EACH PARTY, TO THE EXTENT PERMITTED BY LAW, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THIS
WAIVER APPLIES TO ANY ACTION OR LEGAL PROCEEDING, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE.

 

18.         Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any covenant, obligation or agreement set
forth in this Agreement were not performed in accordance with its specific terms
or were otherwise breached. Each party hereto hereby agrees that, in the event
of any breach or threatened breach by him or it of any covenant, obligation or
agreement contained in this Agreement, such failure to perform or breach will
cause the other parties to sustain damages for which it or he would not have an
adequate remedy at law for money damages, and thus such party shall be entitled
(in addition to any other remedy that may be available to it, including monetary
damages) to, and the other parties agree not to oppose, (a) a decree or order of
specific performance to enforce the observance and performance of such covenant,
obligation or agreement and (b) an injunction restraining such breach or
threatened breach. Each party further agrees that no party hereto shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 18,
and each party irrevocably waives any right such party may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

 

[SIGNATURE PAGE FOLLOWS]

  

 13 

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.

 

  SELLER:       SAFEGUARD DELAWARE, INC.         By: /s/ Brian J. Sisko    
Name: Brian J. Sisko       Title:   President           COMPANY:       MEDIAMATH
HOLDINGS, INC.         By: /s/ Joseph Zawadazki     Name: Joseph Zawadazki      
Title:   Chief Executive Officer

 

 

